Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 22 March 2022.  Claims 1-3, 7-8, 11-12 have been amended.  Claims 1-12 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peshkin et al. (US 2002/0112016 A1) in view of Chambers et al. (US 5,959,536) and further in view of Shteyn (US 6,434,447 B1).

Claim 1. Peshkin discloses a method for harmonizing at least one industrial machine having a (proprietary) input/output interface with an intelligent industrial assistant having a set of predefined commands, comprising: 
providing at least one first industrial machine, an intelligent assist device (IAD) (P 0012) a hub allows operator selection of a preferred "profile" to customize tuning and "feel" of the IAD to individual preferences (P 0079) Paragraph 0070 of Applicant’s specification describes harmonizing an industrial machine as connecting with a custom interface or the like
having a first (proprietary) input/output (I/O) interface having a plurality of states each state associated with at least one of an input or an output of the first (proprietary) I/O interface, an operator is able to issue commands to change the IAD operational modes (P 0016) through a hub and the hub can display IAD status to the operator via indicator lights, provide "soft" (user-programmable) indicators, allow operator control of IAD state by providing accessible switches, providing "soft" (user-programmable) switches (P 0079, Fig. 1); 
mapping, within the intelligent industrial assistant, at least one state of the plurality of states to each command of a first subset of a set of predefined commands, an operator is able to issue commands to change the IAD operational modes (P 0016) through the hub connected to the IAD (P 0098) a user is able to adjust the properties of an IAD through a computer (P 0111) connected to the hub (P 0113, Fig. 1) a user is able to set parameters for the operation of a IAD of a set of parameters from a subset of parameters (P 0120, Fig. 30) The computer serves as the claimed intelligent industrial assistant and each of the parameters are selected from a set (on a slider), thereby the selected parameters for a subset of parameters for the states of the IAD. 

Peshkin does not disclose a set of predefined universal commands; a first subset of a set of predefined universal commands, the set of predefined universal commands comprising a single universal command to which a plurality of different actions of respective proprietary industrial machines can be mapped, as disclosed in the claims.  However, Peshkin discloses a means of clearly communicating the intelligent assist device (IAD) mode of operation to the operator and the operator commands to change IAD operational modes (P 0016).  In the same field of invention, Chambers discloses using software representations of real devices on a control means to hide the idiosyncrasies of the devices to present a more uniform interface, common to a plurality of devices, for higher levels of software by encapsulating the variable complexity of tasks within the software representation to bring the capabilities up to a common level to support task-driven user interfaces that are customizable and extendible,  implementing software representations that provide uniformity at the common level (C 2, L 33-49) on a system comprising at least one (consumer electronic) device, and at least one control mean (C 3, L 56-61) wherein the real device is represented by an abstract device that: is downloaded to a device (the control means); has the responsibility of translating command messages it receives into actions on the real device it represents (C 7, L 13-19) so that applications can manipulate, in the same manner, devices which embody very different levels of sophistication (C 7, L 22-31) and Shteyn discloses Level 1 interoperability addresses the general need to allow existing devices to communicate at a basic level of functionality by defining and using a generic set of control messages (commands) that enable one device to communicate with another device using a message set (C 3, L 38-46).  While Chambers does not discloses that the commands themselves are universal, the fact that a software abstraction of a real device hides the idiosyncrasies and complexities of the device and translates command messages into actions for the real device, clearly supports the embodiment wherein the commands are translated without “knowledge” of the device to match the level of complexity of the target device, and, Steyn does explicitly disclose using a generic command set.  Therefore, considering the teachings of Peshkin, Chambers and Peshkin, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a set of predefined universal commands; a first subset of a set of predefined universal commands, the set of predefined universal commands comprising a single universal command to which a plurality of different actions of respective proprietary industrial machines can be mapped with the teachings of Peshkin with the motivation to ensure proper scalability and optimization and easier integration of the components of an integrated distributed open architecture system (Chambers: C 1, L 29-50) to communicate at a basic level of functionality (Shteyn: C 3, L 38-40).

Peshkin does not disclose an industrial machine having a proprietary input/output interface; generating, within the intelligent industrial assistant, a first customized interface for the at least one first industrial machine based on the mapping of the at least one state of the plurality of states to each command of the first subset of the set of predefined commands; and  connecting, within the intelligent industrial assistant, to the at least one first industrial machine using the first customized interface, as disclosed in the claims.  However, Peshkin discloses a computer is connected to the IAD nodes for setup and configuration (P 0071, Fig. 1).  The computer connected to the IAD nodes is not a customized interface mapping states of the IAD and commands.  Shteyn further discloses a device control module engages in proprietary communications with a device (C 4, L 6-8) a new device is detected (C 6, L 55-56) an array of Booleans could be mapped onto a cluster of GUI elements to implement, e.g., a menu selection among different devices or a check box list, an array of floating point modalities could be mapped onto a cluster of GUI elements that represent sliders, the controller does not need to know about the functionality or functionalities of the device being controlled, it only needs to subject a functionality to a control application based on the semantics of its modality. (C 6, L 8- 18) in order to customize a UI through a semantic coupling mechanism from a manufacturers point of view (proprietary) (C 8, L 48-58) wherein the controller controls a functionality of device through software application interacting with an abstract device representation (C 9, L 7-14, Fig. 2) wherein the abstract representation provides attributes that specify a modality of a controlling functionality (C 9, L 24-27) GUI elements on a controller may be mapped, through an abstract representation of a device, to a device such that the GUI doesn’t know he specific functionality of the interface of the device, and the abstract representation specifies the character and modality of the functionality (commands) to be controlled.  Therefore, considering the teachings of Peshkin, Chambers and Shteyn, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine an industrial machine having a proprietary input/output interface; generating, within the intelligent industrial assistant, a first customized interface for the at least one first industrial machine based on the mapping of the at least one state of the plurality of states to each command of the first subset of the set of predefined commands; and  connecting, within the intelligent industrial assistant, to the at least one first industrial machine using the first customized interface with the teachings of Peshkin, Chambers and Shteyn with the motivation to provide a more flexible system to provide easier upgradability and customization of graphical user interfaces on controllers to control a device.

Claim 2. Peshkin, Chambers and Shteyn disclose the method of claim 1, and Peshkin in view of Shteyn further discloses generating a state map of the plurality of states of the first proprietary I/O interface; and providing, within the intelligent industrial assistant, a map of the set of predefined universal commands, the states of the parameters of the IAD are displayed on the graphical user interface of the computer and a user may set the operational parameters (states) of the IAD (P 0120-0123, 0125, Fig. 30-32). Shteyn discloses using a generic set of commands.

Claim 3 Peshkin, Chambers and Shteyn disclose the method of claim 2, and Shteyn further discloses using a generic set of control messages (commands) that enable one device to communicate with another device using a message set (C 3, L 38-46) a floating point state can be set using different modalities, e.g. a slider on the controller, click and drag a slider on a screen of the device, or a graphical rotary knob (C 10, L 8-24) The different modalities set the states of the devices, and the states may differ based on the specific modality and device, yet each GUI element may be adapted to the correct device modality, and each different state is a subset of the different states set by the different modalities of the adapted GUI element.  Therefore, considering the teachings of Peshkin, Chambers and Shteyn, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein mapping the at least one state of the plurality of states to each command of the first subset of the set of predefined universal commands comprises mapping each state of a second subset of the plurality of states in the state map to a respective command of the first subset of the set of predefined universal commands in the map of the set of predefined universal commands with the teachings of Peshkin, Chambers and Shteyn with the same motivation used in the rejection of Claim 1.

Claim 4. Peshkin, Chambers and Shteyn disclose the method of claim 1, and Peshkin further discloses determining, by the intelligent industrial assistant, at least one of a verification or a safety compliance of the customized interface, functions of computational nodes include data logging safety functions including watchdog, e-stop, and struggle detection (P 0076).

Claim 5. Peshkin, Chambers and Shteyn disclose the method of claim 1, and Peshkin further discloses the intelligent industrial assistant is connected to at least one of a database or at least one second industrial machine, further comprising: connecting, by the intelligent industrial assistant, the at least one first industrial machine to the at least one of the database or the at least one second industrial machine, information in all fields on all panels of the software reflect data that is stored in the IAD, so that different users with different computers may work on the same IAD, communicating through it, without need for sharing files or computers (P 0112).

Claim 8. Peshkin, Chambers and Shteyn disclose the method of claim 1, and Shteyn discloses using a generic set of control messages (commands) that enable one device to communicate with another device using a message set (C 3, L 38-46) a configuration entity monitors the appearance of new devices and if a new device appears, the entity automatically retrieves an existing GUI for the device or creates a UI representation and makes it available to the controller, then the configuration entity gets the object description and then activates a mapper with the description, and obtains an associated UI element based on an identified property (C 6, L 54-65).  The limitations of Claim 8 are directed to connecting to a second industrial machine and generating a custom interface for the second machine based on commands for the second machine, and Shteyn provides this functionality if a new device is detected and based on the properties and required modalities of the new device.  The limitations below are mapped to the disclosure in Shteyn above.  Therefore, considering the teachings of Peshkin, Chambers and Shteyn, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine 
providing at least one second industrial machine, a second device is detected 
having a second proprietary input/output (I/O) interface having a second plurality of states, an existing GUI or a new GUI is mapped to the modality of the new device
each state of the second plurality of states associated with at least one of an input or an output of the second proprietary I/O interface, an existing GUI is retrieved or a new GUI is generated with an appropriate modality based on the properties of the new device interface
wherein the second proprietary 1/O interface is different than the first proprietary I/O interface, a new GUI may be generated based on the properties of the interface of the new device; 
mapping, within the intelligent industrial assistant, at least one state of the second plurality of states to each command of a second subset of the set of predefined universal commands, the new GUI is mapped to the modality of the new device based on the properties of the interface of the new device; 
generating, within the intelligent industrial assistant, a second customized interface for the at least one second industrial machine based on the mapping of the at least one state of the second plurality of states to each command of the second subset of the set of predefined universal commands, a new GUI is generated when a new device is detected; and 
connecting, within the intelligent industrial assistant, to the at least one second industrial machine or cell using the second customized interface, the new GUI on the controller is able to connect to and control the new device with the teachings of Peshkin, Chambers and Shteyn with the same motivation used in the rejection of Claim 1.

Claim 9. Peshkin, Chambers and Shteyn disclose the method of claim 8, and Peskin further discloses the at least one second industrial machine comprises a cell comprising a plurality of second industrial machines, and wherein the second proprietary I/O interface comprises a cell controller connected to each second industrial machine of the plurality of second industrial machines, a control area network (CAN) protocol connects nodes trolley, lifts, plant network and hub (P 0072) wherein the trolly, lifts and hub nodes connect with other trolly, lifts and hub nodes via the plant network (P 0076) and the computer can communicate with different nodes using different CAN drivers (P 0129, 0130, Fig. 36, 37) The trolly, lifts, hub and sensor nodes communicate with each other, and they can also communicate with other trolly, lifts, hub and sensor nodes through the plant network node, so the first set of trolly, lifts, hub and sensor nodes are analogous to a cell and other trolly, lifts, hub and sensor nodes communicated through the plant node via the CAN protocol are analogous to another cell.

Claim 10. Peshkin, Chambers and Shteyn disclose the method of claim 1, and Peshkin further discloses the at least one first industrial machine comprises a cell comprising a plurality of first industrial machines, and wherein the first proprietary I/O interface comprises a cell controller connected to each first industrial machine of the plurality of first industrial machines, a control area network (CAN) protocol connects nodes trolley, lifts, plant network and hub (P 0072) wherein the trolly, lifts and hub nodes with other trolly lifts and hub nodes via the plant network (P 0076) and the computer can communicate with different nodes using different CAN drivers (P 0129, 0130, Fig. 36, 37) The trolly, lifts, hub and sensor nodes communicate with each other, and they can also communicate with other trolly, lifts, hub and sensor nodes through the plant network node, so the first set of trolly, lifts, hub and sensor nodes are analogous to a cell and other trolly, lifts, hub and sensor nodes communicated through the plant node via the CAN protocol are analogous to another cell.

Claim(s) 11 is/are directed to system claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 12 is/are directed to computer program product claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peshkin et al. (US 2002/0112016 A1) in view of Chambers et al. (US 5,959,536) and Shteyn (US 6,434,447 B1) and further in view of Hariharan et al. (US 2015/0095119 A1).

Claim 6. Peshkin, Chambers and Shteyn disclose the method of claim 1, but do not disclose communicating, by the intelligent industrial assistant, a recommendation to the user based on the connecting of the first industrial machine using the customized interface, as disclosed in the claims.  However, Shteyn discloses a configuration entity monitors the appearance of new devices and if a new device appears, the entity automatically retrieves an existing GUI for the device or creates a UI representation and makes it available to the controller, then the configuration entity gets the object description and then activates a mapper with the description, and obtains an associated UI element based on an identified property, and a wizard like utility may be used by the user to map the new GUI to the new device (C 6, L 54-65).  In the same field of invention, Hariharan discloses connecting a remote computer (server) to a computer (P 0014) a key performance indicator analysis (KPI) program resides on the remote computer (P 0020) and based on a confidence factor (P 0022) recommends a KPI to a user of the computer based on application parameters received from the user’s computer (P 0024).  Therefore, considering the teachings of Peshkin, Chambers, Shteyn and Hariharan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine communicating, by the intelligent industrial assistant, a recommendation to the user based on the connecting of the first industrial machine using the customized interface with the teachings of Peshkin, Chambers and Shteyn with the motivation to ensure that the proper commands are mapped from the IAD to the customized user interface.

Claim 7. Peshkin, Chambers, Shteyn and Hariharan disclose the method of claim 6,  and Hariharan discloses based on a confidence factor (P 0022) the server recommends a KPI to a user of the computer based on application parameters received from the user’s computer (P 0024).  Therefore, considering the teachings of Peshkin, Chambers, Shteyn and Hariharan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the recommendation comprises communicating the first subset of the set of predefined universal commands associated with the customized interface to the user with the teachings of Peshkin, Chambers, Shteyn and Hariharan with the motivation to ensure that the proper commands are mapped from the IAD to the customized user interface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendments to Claims 1, 11 and 12 are primarily directed to defining a set of universal commands and mapping state of the plurality of states to each command of a first subset of a set of predefined universal commands, the set of predefined universal commands comprising a single universal command to which a plurality of different actions of respective proprietary industrial machines can be mapped.
New prior art reference Chambers and Shteyn has been combined with Chambers for the amended limitations.  Shteyn discloses Level 1 interoperability addresses the general need to allow existing devices to communicate at a basic level of functionality by defining and using a generic set of control messages (commands) that enable one device to communicate with another device using a message set, but does not disclose that a generic command can be mapped to a command of different complexity of the interface of the industrial machine.  Chambers discloses using software representations of real devices on a control means to hide the idiosyncrasies of the devices to present a more uniform interface, common to a plurality of devices, for higher levels of software by encapsulating the variable complexity of tasks within the software representation to bring the capabilities up to a common level to support task-driven user interfaces that are customizable and extendible, implementing software representations that provide uniformity at the common level on a system comprising at least one (consumer electronic) device, and at least one control mean, wherein the real device is represented by an abstract device that: is downloaded to a device (the control means); has the responsibility of translating command messages it receives into actions on the real device it represents so that applications can manipulate, in the same manner, devices which embody very different levels of sophistication.  While Chambers does not discloses that the commands themselves are universal, the fact that a software abstraction of a real device hides the idiosyncrasies and complexities of the device and translates command messages into actions for the real device, clearly supports the embodiment wherein the commands are translated without “knowledge” of the device to match the level of complexity of the target device, and, Steyn does explicitly disclose using a generic command set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/29/2022    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177